 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWNAC-TV Division, RKO General, Inc. andAmerican Federation of Television & RadioArtists, Boston Local and New England Coun-cil, AFL-CIO. Case I-CA-18436September 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBHERS JENKINS AND HUNTEROn May 13, 1982, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled cross-exceptions and a supporting brief and abrief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' Respondent hap cxccplctd I certain credibility findings made by theAd iiillisiratise .I v, Judge It is the Board's established policy not tooevrrllc ;1an administrativc law judge's resolulions with respect to credi-hility unless the clear prcponlderanlce of all of the relevant evidence con-viices us that the resoluitns aire incorrect Standard Dry Wall Products,Ir'.c. 91 Ni KR 544 (1950), enfd IX8 F.2d 362 (3d Cir. 1951) We havecarefully examined the rcclrd and finid no basis for reversing her find-ingsChairman Van de W'ater and Member Hunter find it unnecessary topass on the Admitlistratise t.aw Judge's finding Ihat Kaye's filing of asex discriiinaio;lin complainlt swith the Massachusetts Commission AgainstDiscrilililiationi confslitulted protected cilncertcd activity, in finding thatthe tJGeneral Counsel presented evidence sufficient to establish a primajacu shhossing that protected conductl was a motivating factor in Re-spondelit's decision to discharge Kaye. They agree with the Administra-tsc I.iLaw Judge that Ka;ye vas involved in protected concerted activityhy her ptrtlcipation in thi Scpemhrnbe 5, 1Q90, staff meeting, and in thegathering, ofIt't Iallt clipti) , ce it Werler's reslaurantDECISIONSI AI IMI-NT 01 THE CASIARI IN. PA ti , Administrative Law Judge: Thismatter was heard in Boston, Massachusetts, on January 4through 8 and February 4, 1982. Pursuant to a chargefiled on March 11, 1981, and amended on April 17, 1981,264 NLRB No. 31a complaint issued on April 24, 1981, alleging that theRespondent (hereinafter the Station or Channel 7) unlaw-fully discharged employee Tanya Kaye Konjolka (here-inafter Kaye) for filing a complaint alleging sex discrimi-nation and for engaging in other protected activities inviolation of Section 8(a)(1) of the National Labor Rela-tions Act. Respondent's answer denied the substantive al-legations of the complaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Upon the record,including my observation of the demeanor of the wit-nesses and after due consideration of the briefs filed bycounsel for the General Counsel and for Respondent, Ihereby make the following:FINDINGS 01 FA( II. JURISDIC'IION: TH H BUSINISS OF I HFI 1MPI.OYI RANt) THE I.ABOR ORGANIAI ION INVOI VEI)Respondent, a Delaware corporation, at all times mate-rial herein has maintained its principal office and place ofbusiness at the RKO General Building GovernmentCenter, in Boston, Massachusetts. and is now and con-tinuously has been engaged in the operation of a com-mercial television station. At all times material herein,Respondent, in the course and conduct of its business op-erations derived annual gross revenues in excess of$100,000. Accordingly, I find that Respondent is now,and has been at all material times herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The American Federation of Television and RadioArtists, Boston Local and New England Council, AFL-CIO (hereinafter the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.11. THI. All. -1)D iUN. AIR I BHOOR PRC I CtA. Background: Kay)es Early Y'ars ol EmnploymentTanya Kaye initially was hired on a part-time basis byChannel 7 in 1974. A year later, after graduating fromlaw school, she became a full-time consumer reporter.Prior to this employment, Kaye's principal experiencewas in writing for various magazines and newspapers;she had only modest experience with television.In May 1977, shortly after the arrival of a new newsdirector, Dick Graf Kaye was offered a new method ofpayment. In a memo authorizing this salary guarantee,Graf pointed out that it would not constitute a pay raisein absolute terms but was intended to give the appear-ance of an increase as a means of boosting morale andassuring that she would not be attracted to another sta-tion.During her first several years as a consumer reporter,Kaye received several awards, including the DodsonHeadliner Award for outstanding public service and aConsumer Product Safety Commission award for excel-lence in consumer reporting. In 1979, the New EnglandSchool of Design also honored her for integrity in re-porting. More recently. the mayor of Fitchburg, Massa-216 WNAC-TV DIVISION. RKO GENERALchusetts, wrote to Kaye in appreciation for her coverageof a serious fire in that community. In addition, in 1976,Kaye was singled out for favorable mention in severalimportant trade journals. In 1979, while serving as abureau chief. she was featured in a cover story appearingin the magazine section of a suburban newspaper. How-ever, her career during this period was not an unquali-fied success. Thus, in April 1979. she was bypassed whenGraf assigned a fellow reporter, Mike Taibbi, to coverthe spill at the Three Mile Island nuclear plant.Then in June, Steve Cohen, Graf's successor, decidedto enlarge the station's coverage of suburban news bycreating bureaus which would focus on events in loca-tions adjacent to Boston. Kaye was offered one of threenewly created positions as the west bureau chief. In amemo to Cohen dated May 25, 1978, Kaye clearly docu-mented her displeasure with this offer. She wrote: "Iview my assignment with great regret. I think thevacuum created by the elimination of a consumer beat isa great disservice to our viewers." She then reviewedsome of her accomplishments as a consumer reporter andsuggested that the decision to eliminate her beat was dueto pressure from big business. Cohen replied to thismemo the next day with a note reflecting an equaldegree of umbrage:I am appalled by your lack of introspection andyour high opinion of your impact on the communi-ty. First I have yet to see a piece that was so well-handled it deserved special praise. I know you are acompetent attorney and care about people-but Iam certain your approach to consumerism was notbroad enough in scope or sharp enough in deliveryin stories you did manage to complete. Simply,while you have obvious journalistic skills, you haveyet to hone them to a level commensurate withyour time here as a reporter.Cohen also referred to a consultant's study which foundthat Kaye had "no appreciable (measurable) impact onthe market-your action report was hardly known to asubtantial number of the viewers.... There was noneed indicated in the market for what you thought youwere providing the viewer.... [Flew felt that youadded much to the total effort."Kaye accepted the reassignment to the bureau chiefposition in June 1978 and held that job until the bureausystem was disbanded in June 1980.B. Kaye Files Sex Discrimination ComplaintGraf returned as news director in August 1979.1 InSeptember, Kaye informed him that she was offered aposition as chief of consumer affairs for the Boston Re-gional U.S. Attorney's office. According to Kaye, Grafresponded to her announcement by assuring her that heplanned to return her to consumer reporting on Channel7. Consequently, Kaye rejected the position with the Jus-tice Department. Notwithstanding Graf's purportedpromise, on October 23, he posted a notice announcingthe imminent arrival of a new employee, Stephanie Le-' Cohen remained news director until January 1979 He was succeededby Fitzgerald who served as acting news director until (;raPs returnvinson. who was to serve as a consumer reporter.2Aweek after this announcement, on October 30, 1979,Kaye filed a complaint with the Massachusetts Commis-sion Against Discrimination (MCAD) charging that shewas discriminated against on the basis of sex.3Kaye maintained that. on learning of the complaint,Graf warned her she would never again be employed inthe industry. At about the same time Graf was alleged tohave made this threat. he requested that Fitzgerald pre-pare a written analysis of the charges in Kaye's com-plaint.4 Fitzgerald's memo concluded that Kaye'scharges were wholly without merit.C. T'he .4d'ent of Peter LeoneIn June 1980, Peter Leone was employed to succeedGraf who had been terminally ill for the past 4 months.At the time of his hire. Leone was specifically chargedby management wsith improving the ratings of Channel 7,which lagged in a sorry third place behind its two majorcompetitors in the Boston area, the sixth largest TVmarket in the nation. In addressing this mission, Leoneconfronted problems of enormous proportions: the sta-tion was reeling and demoralized from a licensing battleand from a potential sale to new ownership. Moreover,for the past several months, the newsroom had been vir-tually leaderless because of Graf's illness.Leone approached his task by studying every facet ofthe newsroom's operations. He soon began makingsweeping changes to improve the presentation of thenews. He also undertook a review of the employees' per-sonnel files and observed their on-air appearances withan eye for change, for it is conventional wisdom in theTV industry that the surest way to improve ratings is byemploying fresh talent.2 Subequenlls. I.evinson reneged and the position went instead to,Linda hllackman: Kaye alleged. inter ala, that she was required to do her own re-search while other reporters %were delegated assignments; was not cornm-pensated at an equitable rate with other reporters, received a lateraltransfer to the West Bureau at a lower rate of pay than other bureauchiefs; was denied equal opportunity to appear live in the studio whichgenerated a higher salary compensation; was frequently denied Ihe op-portunity to edit her ow n reports, was not chosen to cover the ThreeMile Island nuclear power plant story although she had expertise in re-porting on nuclear energy events, but was by passed in favor a male re-porter4 As to the pas issue. Fitzgerald noted that one of the bureau chiefscame to the station with far more experience than did Kaye and that theother bureau chief was a far more valuable contributor and major plannerin the bureau concept. in comparison to Kaye whom he found "mediocreat best " With respect ito Kaye's complaint about the Three Mile Islandassignment, Fitzgerald stated that although she had done a couple of re-ports on the nuclear issue. she was far from an expert on the subject and"based on her on-air performance over the years. I would never haveconsidered sending her to Harrisburg A look at Tiabbi's coverage of theevent is enough evidence that the assignment went to the most capableperson" lie further explained that a conscious effort was made to limitKaye's in-studio appearances because "she was just a pxoor performanceon set " He further refuted her change that she was discriminated againstin the editing of her reports hy explaining that a sSstem vhereby writersand editors would oiersee the actual editing of the reporters pieces wasinstituted to expedite the editing timetable and all the reporters were re-quired to subhmit their pieces for such editing He added that it mighthave helped had she been more involved in the editing process Instead.Fitzgerald comnmented. "she rarelNcalled to see if there were any prob-lems with the editing Instead. we would have to chase her."217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoon after Leone's arrival, Kaye met with him and hecomplimented her on her exclusive coverage of an oilfraud story. When, during the same meeting, Kaye askedLeone for a critique of her work, he explained that hepreferred not to comment because he had just learned ofher MCAD complaint and had to confer with the sta-tion's attorneys who were handling it before he coulddeal further with her.5Leone testified that after review-ing Kaye's work over the next several weeks he conclud-ed that she should be terminated.Leone raised the question of terminating Kaye andseveral other employees with RKO's vice president ofemployee relations, Jeffrey Ruthizer, and Channel 7'sgeneral manager, Bob Williamson, at a meeting on July16. Ruthizer urged Leone to proceed cautiously not onlybecause of the pendency of Kaye's MCAD complaint,but because he felt certain that, given her legal experi-ence, she would file additional charges if she was"fired." He then instructed Leone to carefully documentKaye's shortcomings in writing so that the Companywould be in a position to support the reasons for the dis-charge decision. Subsequent to this meeting and through-out the next several weeks, Leone received further com-plaints from various personnel in the news departmentabout Kaye's inadequacies. Consequently, on July 24 heissued a memo to her stating his dissatisfaction with herfailure to generate story ideas and instructed her tosubmit, on a daily basis, five new story ideas in writing.He further advised that "he would be carefully monitor-ing her work on a daily basis in order to help you reachthe standards that I expect from all reporters...."Leone imposed the same requirement to generate storyideas on another employee, Paul Reece.Kaye was outraged and offended by the memo, but onspeaking to Leone about it, accepted his assurance thathe meant to he constructive and not critical. Severaldays later, Kaye responded to the July 24 memo with amemo of her own, remonstrating that she had generatedall of her stories while a consumer reporter and 80 per-cent of those which aired while she was bureau chief.Kaye complied with the directive to submit writtenstory ideas for several weeks. However, when she failedto receive any reaction to her proposals from Fitzgerald,she began forwarding them to another person on the as-signment desk. When, after several weeks, she stoppedsubmitting proposals altogether, neither Fitzgerald norLeone made any comment.Leone's dissatisfaction with Kaye's work continuedand was supplemented by complaints he received fromother personnel in the newsroom. In mid-August, as ameans of minimizing Kaye's on-air exposure, he obtainedauthorization from Ruthizer to assign her to a weekendschedule. Then, on September 3, Leone met with Ruth-izer and Williamson and sought authorization to termi-nate both Kaye and Reece. On this occasion, Ruthizer fi-nally approved the decision, but counseled Leone to put5 Leone and Kaye offered somewhat different versions of this encoun-ter. For example. Leone alleged, contrary to Kaye, that she first raisedthe matter of her complaint and persisted in discussing it in spite of hisreluctance to do so. The disagreement as to exactly what was said and bywhom at this meeting is quite minor and has no bearing on my resolutionof the ultimate issue in the case.off the termination for a brief period so that he couldfurther document Kaye's inadequacies in writing.D. Kaye's Concerted Activities in the Fall of 1980Several days after the September 3 meeting, Kaye andphotographer Lucia Dobie drafted a petition objecting toa recently aired story on a stripper as a "regressive por-trayal of women" which was offensive and tasteless.Kaye typed the statement and circulated it to a few col-leagues for signature, but for the most part, the petitionremained on staff member Sarah Dunlevy's desk whereeventually it was signed by 25 men and women in thenews department.On learning of the petition, Leone called a staff meet-ing for September 5. At the meeting's outset, which wasattended by 25 to 50 news personnel, Leone expresseddismay that employees would act in such a sophomorishfashion rather than presenting their concerns to him inperson. He asked to see the petition and when no one re-sponded he insisted that it be presented to him. At thisjuncture, Kaye volunteered that the petition was not infinal form and that it was meant to be constructive.Leone interrupted and demanded to see the petition.Kaye maintained that it was incomplete. Finally, inangry and hostile tones, Leone said if she did not have it,she could "put up or shut up." Leone's stinging rebukesilenced Kaye for the balance of the meeting. To easethe tension, a number of other employees quickly inter-jected with comments of their own. Jan Harrison, whoat that time was a co-anchor on the II p.m. news, com-mented that Leone's response was a telling demonstra-tion of why people resorted to petitions. Mike Tiabbi, amultiple Emmy award winner, echoed some of Harri-son's sentiments but spoke in a moderate manner as didMary Richardson and John Henning, two other anchorpersons. Somewhat chastened, Leone expressed his will-ingness to address the employees' concerns. Thereafter,several constructive suggestions were raised-one con-cerned maintaining an all-night photographic crew, an-other with exercising restraint as to stories that might beexploitative, and yet another with abolishing the subur-ban news bureaus.Over the course of the month, a number of women in-cluding Mary Richardson, Jan Harrison, Lucia Dobie,and Kaye spoke to one another about the desirability ofholding meetings for the newsroom's distaff members.Subsequently, on September 29, Lucia Dobie posted anunsigned notice announcing a social gathering for allwomen employees at a nearby restaurant on October 1.When Leone noticed the announcement, he asked hissecretary if she knew anything about it. She indicatedthat Kaye had asked her to join the meeting or socialgathering. He also asked Sarah Dunlevy if she knew any-thing about the meeting. He next probed for even furtherinformation from his administrative assistant, MaureenSmith, who told him that Kaye had asked her to attend.Leone also asked Operations Manager Ginny Flahertywhether she knew anything about the meeting and urgedher to attend and report back to him on what occurred.Although Flaherty went to the meeting, Leone stated hehad no further conversations with her about it.218 WNAC-TV DIVISION, RKO GENERALApproximately 15 to 18 women employees attendedthe first gathering at the restaurant on October 1. Prob-lems of individual and general concern bearing on suchmatters as overtime pay and negative portrayals ofwomen were discussed. No one woman chaired themeeting and although the possibility of taking more or-ganized steps such as forming a coalition or filing a classaction were raised, no further efforts were made towardthose ends. The women met again on October 8 and 15.Dobie testified that the second meeting was announcedby word of mouth and that no notices were posted be-cause management had registered considerable concernabout the first one.E. Tlhe DischargeSometime during the third week of September. Kayemet with Leone to review five recent tapes of her work.Several days after the critiquing session. Leone prepareda memo summarizing the comments he allegedly con-veyed to Kaye during the meeting Leone's criticismswere devastating: he found that she had failed to makeclear the premise underlying the stories in each of thetapes; that the facts were presented in a disjointed, ram-bling, and inaccurate manner. In several news items, henoted that she failed to obtain interviews with appropri-ate persons and, in another instance, failed to ensure thatthe story was aired on time. Leone concluded with thisadmonition:I must stress my growing dissatisfaction with yourdisorganization and incomplete reporting. I wsillcontinue to closely monitor your work, but if youdo not start measuring up to the standards that Ihave set and we have discussed, I will be forced toagain evaluate your reporting abilities and decideupon your continuing with Newsroom 7.Contending that the memo contained comments whichLeone had not made in person, Kaye determined to setthe record straight. In an acid memo written a few dayslater, she accused Leone of harassing and retaliatingagainst her for "exercising her statutory rights." She de-fended each of her presentations in a point-by-point refu-tation of Leone's criticisms and suggested that her col-leagues expressed favorable reactions to her work, incontrast to Leone's.Two weeks after this exchange. on October 17, 1980,Kaye was terminated.F. Evidence as to Kaye's CompetencyMuch of the evidence in this case focused on Kaye'sabilities as a TV reporter. The General Counsel, on theone hand, attempted to prove that because Kaye was ahighly competent and well-regarded performer Respond-ent's ostensible business justification for discharging herwas a sham. In addition to evidence discussed above thatKaye was the recipient of three awards, favorable pressreviews, and salutory comments from her colleagues, theGeneral Counsel also adduced evidence from an expertwitness, William A. Henry III, formally a TV critic forthe Boston Globe and more recently a political writer andTV critic for Time Incorporated. Henry's introduction toKaye's work came about when he was requested by thestation's public relations office to review a series she didon privacy and technology. Thereafter, he observedKaye's performance and those of other reporters on asporadic basis. Overall, Henry ranked Kaye among the25 percent best reporters in the Boston market. His gen-eral impressions were that she was "clear, direct, unalar-mist and thoroughly professional."In addition to Henry, the General Counsel also ad-duced testimony from Lucia Dobie, a news photogra-pher. She attested that while working closely with Kayeduring the summer of 1980 she found her to be easy towork with, gave clear instructions, and w'as a competentprofessional.Respondent. on the other hand. was intent on provingthat Kaye was, at best, a mediocre talent whose dismissalcame about out of a desire to improve the news depart-ment's ratings. Toward this end, Respondent presentedextensive evidence that Kaye was held in low esteem byher peers and by experts.Several witnesses testified that Graf wanted to termi-nate Kaye as early as 1979. However, Ruthizer persuad-ed him not to take any action while the MCAD com-plaint was pending. An expert witness for Respondent,David Claytell, an associate professor of broadcast jour-nalism at Boston University's School of Public Commu-nication, testified that during his association with Graf in1980 the news director posited that Kaye 'was not quali-fied to continue as a reporter. Moreover. based on sub-stantial viewing of news programs for 3 to 4 hours eachweekday over a period of approximately 7 years, Clay-tell had formed his own judgment of Kaye's abilities. Inhis view, Kaye fell into the bottom quartile of reportersin the Boston area. Specifically, he found that often shewas ill at ease and that her stories tended to be simplistic.Another expert witness, U'Willis Duff, who as the direc-tor of a research firm specializing in television newsserved as a consultant to Channel 7 in 1976 and again in1980, also assessed Kaye as an average to a below aver-age reporter in the Boston market.Assignment editor, Chuck Gordon, judged Kaye asthe least able of the bureau chiefs and labeled her workweak or bland. Marcie Diehl, currently the executiveproducer of the 6 p.m. news, and w inner of severalEmmy awards.6testified that she found working withKaye difficult and made her dissatisfaction known toGraf. Cohen, and Leone. Diehl observed that Kaye didnot communicate well when working in the field. was ill-prepared, disorganized. and presented a spiritless per-formance. Fitzgerald's views paralleled those of othernewsroom management personnel. He found that Kaye'swork lacked vitality, that her stories were often incom-plete. and that her delivery was dull.G. Comparable i'reatmentrrThe second major prong of Respondent's defense wasbased on its contention that Kaye was not singled out fordisparate treatment.' DJehl also as the rccipicnl of numerous, olhcr a ard' of natmonalslatire219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvidence was presented showing an extremely highturnover in the station's newsroom personnel. Of the 20or so reporters who worked with Kaye in 1976, only 2remained on the Channel 7 news staff at the time of thehearing. In the intervening years, Respondent terminat-ed, demoted, or failed to renew contracts of 20 men and4 women employees besides Kaye.7After Leone became news director, several employeesin positions more visible than Kaye's also suffered ad-verse employment actions. The station failed to renewthe personal service contracts of anchors Jack Cole,John Hennings, and Mary Richardson. Anchor Jan Har-rison was demoted to street reporter while anotheranchor, Ted O'Brien, was transferred to programming.8In addition, the record shows that Leone requested twoother reporters besides Kaye to generate story ideas, andthat numerous other reporters had their work monitoredand received criticisms orally and in writing.Respondent also offered proof that numerous employ-ment decisions were made which advanced women's ca-reers at the station. For example, Marcie Diehl was pro-moted from producer to executive producer; Sarah Dun-levy was promoted to the position of director of elec-tronic newsgathering; Sasha Norken was promoted fromproducer to special projects director; Susan Brody washired to anchor a news program replacing Ted O'Brien;Susan Burke also was hired as an anchorperson; twowomen were hired to replace two men on the assign-ment desk; and Maureen Smith, Leone's administrativeassistant, had her duties considerably enlarged.111. DISCUSSIONA. The Wright Line TestThis case poses the question of whether, as the Gener-al Counsel contends, Tanya Kaye was discharged forfiling a complaint alleging sex discrimination and for en-gaging in other protected activities, or, as the Respond-ent submits, out of a need to remove an unsatisfactoryperformer as part of the station's effort to revitalize itsnews service. Where, as here, an employer asserts that itsdecision was based on a legitimate business reason, thefinder of fact must determine whether the reason offeredis genuine, for "the Act does not interfere with thenormal exercise of the right of the employer to select itsemployees or to discharge them ...and ...the Boardis not entitled to make its authority a pretext for interfer-ence with the right of discharge when the right is exer-cised for other reasons than intimidation and coercion."N.L.R.B. v. Jones and Laughlin Steel Corp., 301 U.S.145-146 (1937).Accordingly, in cases such as this, where both goodand bad motives are ascribed to the employer, the Boardhas imposed upon the General Counsel the initial burdenof making a prima facie showing that an improper moti-7 The following employees were terminated between 1975 and 1980:Paul Reece, Ron Hurst, Bob Gamene, Lavelle Dyett, Fred Ward, SkipCilley. Mel Burnstein, Steve Fentress, Jack Kelly, Jay Scott, HomerCilley, Howard Nielson, Bubba Johnson, Ken Wayne, Milton Chow, JayDeJourna, Lynn Richards, and Teresa Caldwell; Ted O'Brien and JanHarrison were demoted.s Harrison testified that although such transfers are viewed in the in-dustry as demotions, she personally preferred her new assignment.vation underlay the decision to discharge the employee.Thereafter, the burden shifts to the employer to demon-strate that it would have taken the same action even inthe absence of the employee's protected activity. WrightLine, a Division of Wright Line, Inc., 251 NLRB 1083(1980).9B. Application of Wright Line to the Instant CaseAlthough it is a close question, I find that the GeneralCounsel has presented evidence sufficient to meet its ini-tial burden for a prima facie case.Although Kaye did not act in concert with other em-ployees in filing a complaint with the MCAD, it is nev-ertheless well settled that such conduct constitutes pro-tected concerted activity. See Hotel and Restaurant Em-ployees and Bartenders Union, Local 28. et al., 252 NLRB1133-34 (1980); Alleluia Cushion, Co., 221 NLRB 999,1000 (1975).Nor can there be a serious question that Kaye's partici-pation in the September 5 staff meeting at which shespoke in defense of the "stripper" petition, and in theOctober meetings at Werner's Restaurant at which thenewswomen voiced their concerns about certain workingconditions were concerted activities protected by Section7 of the Act. The mere fact that no formal action result-ed from the women's meetings in October does notnegate their concerted nature for as the Supreme Courtstated in N.L.R.B. v. Washington Aluminum Company,Inc., 370 U.S. 9, 14 (1962): "We cannot agree that em-ployees necessarily lose their right to engage in concert-ed activities under Section 7 merely because they did notpresent a specific demand upon their employer toremedy a condition they found objectionable." Therecord shows that the Channel 7 women at least consid-ered the possibility of taking further formal action duringthe course of their gatherings at Werner's. Thus, thesediscussions went beyond mere griping and are entitled tothe same protections as are other concerted activities infull bloom. See Hugh H. Wilson Corp. v. XVL.R.B., 414F.2d 1345, 1347 (3d Cir. 1969).Respondent obviously had immediate and direct noticeof Kaye's MCAD complaint. Respondent maintainedthat it was unconcerned about the complaint because theallegations contained therein were wholly without merit.But whether or not Kaye's charges of sex discriminationare valid is beside the point. Regardless of the ultimatedisposition of that complaint, management was plainlyconcerned by the fact that a complaint was filed during atroublesome time in which the renewal of the station's li-cense was in question. Grafs grim remark to Kaye thatshe would be blackballed for filing such a complaint isThe Board's causation test also is applicable to 8(aXI) dischargeswhere motivation is in issue. See Castle Instant Maintenance Maid. Inc..256 NLRB 130 (1981). Recently, two circuit courts of appeals, includingIhe circuit in which this case arises. endorsed the Board's Wright Linecausation test but rejected the burden-shifting analysis adopted in thatcase on the ground that the burden of proof remains throughout with theGeneral Counsel. See Behring International v. .L. RB., 675 F.2d 83 (3dCir. 1982); Y.L.R.B. v. transportation Management Corp., 674 F.2d 130(Ist Cir. 1982); but see .L.R.B. v. Ftxtures Mfg. Co._ b69F.2d 542 (8thCir. 1982), which expressly approved the Board's burden-shifting ap-proach Board authority, of course, governs this decision220 WNAC-TV DIVISION, RKO GENERALnot a statement which reflects an intended course ofaction, but it clearly constitutes an expression ofanimus.10By the testimony of several of Respondent'switnesses, the complaint loomed large in corporate think-ing since it was at the heart of the decision to retainKaye for the next several years.Respondent further suggests that the lapse of time be-tween the filing of the complaint in October 1979 andKaye's dismissal a year later disproves any causal con-nection between the two events. If filing the MCADcomplaint was the only activity in which Kaye had en-gaged, Respondent's argument might have greater merit.Leone would have had little reason to be personally of-fended by a charge of sex discrimination which was filedagainst his predecessors. However, Kaye's initial actioncannot be viewed in isolation. Rather, the filing of theMCAD charge must be viewed as merely the first step ina chain of events which included her role in the Septem-ber 5 staff meeting and in the October single-sex meet-ings. The irritation which management surely felt towardKaye for filing the MCAD complaint had to be rekin-dled by her participation in these later events.Respondent argues that since Dobie was as responsibleas Kaye for drafting the petition and for planning themeetings at Werner's and since Kaye did not play adominant role at those meetings which were attended bymany other women, none of whom suffered any retali-ation, it follows that her involvement in these meetingsplayed no part in Respondent's decision to terminate her.However, Respondent's theory ignores the way in whichLeone reacted to Kaye's role in these events. WhenKaye was the first person to speak in defense of the peti-tion at the September 5 meeting, Leone surely had toregard her as the moving force behind it. His intemper-ate outburst directed specifically at her during that meet-ing cannot be attributed simply to his vexation that noone would produce the document. It is far more likelythat he viewed her sponsorship of the petition as yet an-other challenge to his and the station's posture on femi-nist matters. Similarly, Leone's intense interest in thewomen's gatherings at Werner's Restaurant cannot be ex-plained as the mere product of idle curiosity. He ques-tioned no fewer than four women to find out what themeetings were about. When his administrative assistantinformed him that Kaye had especially invited her to thefirst gathering, it is not unreasonable to infer that he re-garded her as a ringleader.Added to the foregoing considerations, the timing ofKaye's discharge provides some cause to suspect the pro-priety of Respondent's motivation. Leone testified thathe was intent on dismissing Kaye as early as July 16 but,like Graf, was prevented from doing so by Ruthizer whowas reluctant to approve any adverse action because ofthe pendency of her MCAD complaint and the prospectof new charges of retaliation. Yet, her complaint was stillpending in October when she ultimately was fired. It isdifficult to account for the reversal in Respondent's posi-tion without taking into account Kaye's involvement inthe events of early September and October. Respondent'0 I conclude that Graf made this remark Had Kaye wished to fbri-cate, she could have attributed many more offensise stalements to Grafthan she did, knowing he was unable to contradict them.submits that the decision to discharge Kaye was made onSeptember 3, thereby predating her participation in theseactivities. However, a question remains as to why thatdecision was not put into effect until some 6 weeks later.The answer may be, as Respondent suggests, that Ruth-izer simply was exercising an abundance of caution.Indeed, the reason for his restraint-apprehension thatKaye would amend her MCAD complaint-proved en-tirely accurate. However, this explanation does not alto-gether resolve the doubts which arise from the coinci-dental timing of the discharge. The Board frequently hadstated that timing is a factor which may give rise to aninference of illegal motivation. For the purposes of estab-lishing a prima facie case, such an inference is warrantedhere. See The Berry Schools, 239 NLRB 1160, 1162(1979),C. The Discharge Was LawfulBased on the evidence outlined above, I conclude thatKaye's involvement in protected concerted activities tosome extent influenced Respondent's decision to termi-nate her. However, in weighing the evidence in theentire record, I find that Respondent has presented farmore compelling evidence that the discharge was theresult of lawful considerations.Respondent avers that it fired Kaye solely because ofdissatisfaction with her marginal performance. In evalu-ating the bona fides of Respondent's asserted rationale, itis important to bear in mind that the standards for meas-uring acceptable performance in the industrial world donot translate well to the TV industry. Factors such aslength of service or bare competency which might besufficient to assure continued employment for an assem-bly line worker, are hardly likely to guarantee job secu-rity for the TV reporter. Evaluations of a TV performernecessarily involve subjective judgment based on elusivecriteria. Indeed, it is difficult to conceive of another pro-fession where the ingredients for success are less amena-ble to precise definition. Even those who are knowledge-able about the TV industry cannot account for the vaga-ries of public taste. Reasons for preferring one performerover another do not lend themselves to written rules orprecise quantification. In these circumstances, wherewide differences of opinion can flourish among well-in-tentioned experts, Respondent surely is entitled to judgefor itself the standards it finds desirable in its employees,See Si. Ann's Episcopal School, 230 NLRB 99, 102 (1977).The trier of fact should exercise the utmost caution inoverriding such judgments. Misgivings about tying man-agement's hands in making personnel decisions are par-ticularly critical here where the station was struggling tocapture a larger share of the Boston television market.In concluding that Respondent terminated Kaye for le-gitimate business reasons, I rely heavily on the fact thatpersons with great expertise who had daily opportunitiesto observe Kaye's performance over an extended periodof time expressed virtually unanimous opinions that shewas of below-average caliber.It is unnecessary to repeat their assessments here. Suf-fice to say that each of the news directors for whomKaye worked-Graf, Cohen, Fitzgerald, and Leone-did221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot believe that she possessed outstanding talent. To thecontrary, the evidence shows indisputably that these menfound her severely deficient and failed to terminate hersolely because of the pendency of her MCAD complaint.The General Counsel argues that Graf thought wellenough of Kaye's professional skills prior to the time thatshe filed her MCAD complaint to award her a more de-sirable form of payment. However, as Respondent pointsout, the new payment plan which Graf authorized didnot constitute an absolute increment in Kaye's salary.Moreover, Graf recommended this revision shortly afterhis arrival at the station in 1977. Although it is fair toinfer that Graf valued Kaye's services at that time, it isan equally valid inference, judging by his subsequent ac-tions, that his esteem waned over time. Thus, by the fallof 1979 he obviously had decided against returning Kayeto the consumer beat. Instead, he offered that position toanother woman. Grafs announcement of Levinson's ap-pointment as a consumer reporter preceded by a weekKaye's MCAD complaint. Thus, his decision to denythat position to Kaye apparently stemmed from an as-sessment of her skills and not from a retaliatory intent.The evidence also establishes that neither Cohen norFitzgerald was impressed with Kaye's abilities. Memosprepared by them set forth in devastating and unmistak-able terms their low evaluation of Kaye's worth. Thosememos are especially convincing in that they were writ-ten contemporaneously, and do not seem fabricated inorder to create a record for courtroom litigation. Thus,Cohen's memo of May 26, 1978, was directly responsiveto Kaye's memo protesting her transfer from consumerreporter to bureau chief. Fit7geraldt's internal memoran-dum was informal and roughly typed, apparently dashedoff as a quick response to Grafs request for an explana-tion of the allegations in Kaye's MCAD complaint.Leone's dissatisfactions with Kaye have been discussedabove and are well documented in the record. In addi-tion, uncontroverted testimony was offered that Leonereceived numerous complaints about Kaye's performancefrom many of the persons who worked with her on aday-to-day basis.The testimony of Marcie Diehl was particulariy per-suasive in this regard. As the winner of a number ofEmmy awards, the most prestigious in the TV industry,as well as other national awards, Diehl's career has ad-vanced because of recognized talent. She had no need,then, to curry favor with management by adopting afalse position as to Kaye's abilities. She was not in anyway involved in Kaye's charges of sex discrimination,and only indirectly could influence the decision to dis-charge or retain her. Yet, she spoke bluntly as to the dif-ficulties she encountered in working with Kaye both inthe past and through the summer of 1980. In order todiscount the overwhelmingly negative evidence as toKaye's abilities, I would have to find that the managerialstaff at Channel 7 engaged in an elaborate conspiracy todefeat Kaye at this hearing. There is no foundation in therecord for such a conspiratorial theory.As impressive as the views offered by the foregoingwitnesses were, the testimony of experts Duff and Clay-tell was even more so. I am aware that Duff was a con-sultant for Respondent and, to some degree, his viewsmight be tainted by a purported need to please his client.At the same time, I bear in mind that a consultant's con-tinued employment depends on the overall quality of hisadvice which is worth little if it turns on sycophancy.Duff did not strike me as a consultant whose views werefor sale. He was methodical, even pedantic, in discussingKaye's deficiencies.None of the considerations which might otherwisetaint Duff's views attach to those offered by ProfessorClaytell. He was, unquestionably an independent, knowl-edgeable, and close observer of the Boston televisionscene. Any doubts as to the genuineness of Respondent'sassessment of Kaye disappeared when Claytell, compar-ing her abilities to those of other Boston newscasters,placed her in the lowest quartile.This is not to say that the opinions expressed by Wil-liam Henry as to Kaye's ability are invalid. He was asthoughtful and incisive a critic as either of the expertspresented by Respondent. However. Henry concededthat he had much less exposure to the Boston TV newsscene than did his colleagues. Consequently, his recollec-tion of Kaye's performance was much more generalizedand less fresh than that of his fellow critics. It may wellbe that if another half dozen critics were summoned tothe courtroom, after reviewing Kaye's tapes, they wouldbe as divided in their evaluation of her abilities as wereClaytell and Henry. Disagreements among expertsmerely serves to underscore the subjective nature of theevaluative process involved herein.Of course, Kaye disagreed with those who judged herharshly. She pointed with some justifiable pride to theawards bestowed upon her and to trade journal articlesfavorably mentioning her as proof of her distinction.Without diminishing the value of these honors, they mustbe viewed in perspective. None of these awards is ,wellrecognized in the industry, as is the coveted Emmy. AsDiehl suggested. they may have been noncompetitivemeasures of appreciation. The complimentary articleswere, in most instances, due to the promotional efforts ofthe station's public relations department. Kaye's reactionto criticism reveals that she did not possess a particularlybalanced view of her own capacities. The record evi-dence shows not only an acute sensitivity to criticism butan outright denial that it had any legitimacy. Conse-quently, it appears that she converted that criticism intounfounded conclusions that she was treated in a discrimi-natory manner. Even if Kaye is correct in believing thather superiors misjudged her value, labeling their actionsas discriminatory does not necessarily make them so.The question is not which of the experts is more cor-rect or whether Kaye was somewhat better or worsethan her peers. Rather, the issue is whether Respondent'sestimate of Kaye's abilities was so aberrant as to give riseto an inference that the decision to fire her was discri-minatorily motivated. Given the weight of the evidence,the number of witnesses whose views were mutually cor-roborative, and the ample documentation that Kaye hadbee n criticized consistently over the past several years,Respondent has more than vindicated the legitimacy ofits decisional process; it has proved convincingly that it222 WNAC-TV DIVISION. RKO GENERAIterminated Kaye because of a perceived need to elimi-nate a reporter who added no luster to the newsroom.The total lack of proof of disparate treatment providesfurther telling evidence that discrimination was not atwork here. That only two employees remained of thosewho were in the newsroom when Kaye arrived attests tothe job instability in this high-risk profession. Dischargesof both men and women were commonplace. Adverseemployment decisions were made without regard to sex,seniority, or status. For example, Paul Reece, who washired before Kaye, was fired several days after she was.Anchor John Hennings, who was a well-known figure inBoston TV circles according to Henry, was demotedfrom the II p.m. to the less prestigious 6 p.m. newsshow, and finally, his personal service contract was notrenewed. Similarly, the personal service contracts of an-chors Mary Richardson and Jan Harrison were not re-newed. Although Jennings and Richardson ultimatelyleft Channel 7 of their own accord, it can be inferredthat they were encouraged to do so when the station sig-naled its discontent with their performance by failing torenew their contracts. If relatively prominent TV report-ers have no assurance of job security, then certainly astreet reporter cannot expect kinder consideration. "ConclusionKaye's termination after 6 years with Channel 7 wasnecessarily a traumatic experience. However, dischargest ' Respondent introduced evidence as to the professional advancementof women at Channel 7. Although such evidence may have bearing onKaye's pending charge with the MCAD. it has little relevance to thisproceeding, where the issue is not whether she was discriminated againston the basis of sex, but whether she was discharged because she was en-gaged in protected concerted activity.of the famous and not-so-famous are facts of life in thetelevision industry. Respondent's decision that Kaye wasexpendable may have been unsound, but there is no evi-dence which would uphold a conclusion that the deci-sion was not honestly made. In the final analysis, Re-spondent has succeeded in surmounting any doubt as tothe legitimacy of its motivation by proving that Kaye'sdischarge in October 1980 would have occurred indepen-dently of any involvement in protected concerted activi-ty. Accordingly, I shall recommend dismissal of thecomplaint in this case.CONCL USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractice alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 12The complaint is dismissed in its entirety.12 In the event no exceptions are filed as prov ided by Sec. 102.46 ofthe Rules and Regulations of the National I.abor Relations Board, thefindings, conclusions, and retommended Order herein shall. as providedin Sec 102 48 of the Rules and Regulations, he adoplied hb the Board andbecome its findings. conclusions, and Order. and all objections theretoshall be deemed ssaived for ;ill purposes223